POWER-SAVE ENERGY COMPANY 3940-7 Broad Street, #200 San Luis Obispo, California 93401 December 14, 2011 Andrew Mew, Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re:Power-Save Energy Company Form 10-K for the Fiscal Year Ended December 31, 2010 Filed April 13, 2011 Form 10-Q for the Quarterly Period Ended June 30, 2011 Filed August 10, 2011 File No. 000-30215 Dear Mr. Mew: Power-Save Energy Company., an Utah corporation (the “Company”), has received and reviewed your letter of November 8, 2011, pertaining to the Company’s Form 10-K as filed with the Securities & Exchange Commission (the “Commission”) on April 13, 2011, and the Company’s Quarterly Report on Form 10-Q as filed with the Commission on August 10, 2011. At this time, we are cordially requesting additional time to complete our responses due to unavailability of both counsel and accountant between the Thanksgiving and Christmas Holidays.Currently, a response was expected by today, December 14, 2011.In light of the foregoing information, we are requesting an additional calendar week, which would allow the Company to file the necessary amendments and responses on or before December 21, 2011. Very truly yours, /s/ Michael Forster Chief Executive Officer and President
